To set aside a judgment taken on default, in a case appealed from a circuit court commissioner.
Granted June 14, 1893, with costs.
The return was filed in September, 1892, and the case was noticed for trial for the June term 1893, and placed on the-docket.
Relator was the appellant, and alleges in his petition that his appearance was entered in the proceeding before the circuit court commissioner, and the commissioner returns that such was the fact. Default was taken for want of appearance, and for failure to prosecute the appéal. The case was taken up out of its order on the docket, and assigned without notice to appellant, and plaintiff at once proceeded to judgment.